DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/221 has been entered.
 
Response to Amendment
This office action is in response to communication filed 11/05/2021. Claims 1, 3-5, 7-12 and 14-18 are pending.

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive.

	Regarding the 112 rejection, the applicant argues that Page 5 mentions one alternative with different target points and that it is straightforward clear that the other alternative is directed to the same target points.
	In response to the arguments the examiner respectfully disagrees. The paragraph in question does not state alternative.  The paragraph in question is below.
“A mono camera may capture images from a single point of view, i.e. a fixed position with respect to the probe. A dual camera may comprise two separate optical systems for capturing image data. For example, each optical system may have different properties such as opening angle, depth of focus, color characteristics, etc. In particular, the individual camera elements of the dual camera may be directed even to different target points. A stereo camera may capture two almost similar images from different points of view. In this way, it may be possible to obtain three-dimensional information of the captured field of view. However, it is understood that any other appropriate camera system with one or more camera elements may be possible. It may be possible to capture image data of a visible spectrum or even of invisible spectrum, for example infrared or ultraviolet light.”
	It provides an example with multiple optical systems directed to different target points with different optical properties. Nowhere in the paragraph mentions same target point. The applicant appears to be making an inherency argument, however it is not inherent to have same target point. The 112 rejection is maintained. 
	The examiner notes that the prior art rejection has been removed, however, the prior art rejection has been removed for all the limitations in conjunction with each other including the same target point (there is support for different target points).  Please amend the limitation at issue with what is supported by the specification.  Any amendments which change the scope of the claim requires further search and/or consideration.


Regarding the objection, the applicant did not correct the limitation.
In response to the amendment and based on the current amendment the claims are unclear and rejected under 112.  The examiner notes that the applicant was informed during the interview of this objection and the applicant stated that the correction would be made.  The measuring system include a measuring apparatus remote from the probe, however the measuring apparatus is under the probe limitation which is further made unclear currently as the probe comprises a signal line or cable.
 
The examiner requests that the applicant review the specification.
Current claim
Claim 8. A measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point,
 a measuring apparatus remote from the probe, 
a switch which is adapted to switch between an image capturing mode and a signal measuring mode
the probe comprising: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; and
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 
wherein the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe; and 
wherein a same signal line or cable is used for transmitting the captured image data in the image capturing mode and for -4- transmitting a measurement signal of the measured electric signal in the signal measurement mode.

Claim 8 appears that the measuring apparatus is part of the probe instead of remote from the probe.
Suggestion: 
Claim 8. A measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point,
 a measuring apparatus remote from the probe, 
a switch which is adapted to switch between an image capturing mode and a signal measuring mode
the probe comprising: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; 
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 
 and 
wherein a same signal line or cable is used for transmitting the captured image data in the image capturing mode and for -4- transmitting a measurement signal of the measured electric signal in the signal measurement mode, and
wherein the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-12, 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 (and corresponding dependent claims 3-5, 7), 8 (and corresponding dependent claims 9-12, 14) and 15 (and corresponding dependent claims 16-17) and 18 recite multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.  There is no support for the same target point.

The applicant’s specification recites in page 5, first paragraph:
“A mono camera may capture images from a single point of view, i.e. a fixed position with respect to the probe. A dual camera may comprise two separate optical systems for capturing image data. For example, each optical system may have different properties such as opening angle, depth of focus, color characteristics, etc. In particular, the individual camera elements of the dual camera may be directed even to different target points. A stereo camera may capture two almost similar images from different points of view. In this way, it may be possible to obtain three-dimensional information of the captured field of view. However, it is understood that any other appropriate camera system with one or more camera elements may be possible. It may be possible to capture image data of a visible spectrum or even of invisible spectrum, for example infrared or ultraviolet light.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 (and corresponding dependent clams 9-12, 14) are unclear.  The measuring system include a measuring apparatus remote from the probe, however the measuring apparatus is under the probe limitation which is further made unclear currently as the probe comprises a signal line or cable. 
Claim 8. A measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point,
 a measuring apparatus remote from the probe, 
a switch which is adapted to switch between an image capturing mode and a signal measuring mode,
wherein the probe comprising: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; and
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 
wherein the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe; and 
wherein a same signal line or cable is used for transmitting the captured image data in the image capturing mode and for -4- transmitting a measurement signal of the measured electric signal in the signal measurement mode.

Suggestion:
Claim 8. A measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point,
 a measuring apparatus remote from the probe, 
a switch which is adapted to switch between an image capturing mode and a signal measuring mode
the probe comprising: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; 
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 
 and 
wherein a same signal line or cable is used for transmitting the captured image data in the image capturing mode and for -4- transmitting a measurement signal of the measured electric signal in the signal measurement mode, and
wherein the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tohme et al (US 2016/0335803 and hereafter referred to as “Tohme”) in view of Boss et al (Us 7,868,634 and hereafter referred to as “Boss”), Daponte et al (State of art and future developments of the Augmented Reality for measurement applications,  https://reader.elsevier.com/reader/sd/pii/S0263224114003054?token=180524F1DE25988A4071BBA8A0045BF6E06ACC58B0A0D2126BD926D945CC155B74AEF2C4B910858679D012588090F15F) and Kashima (US 2017/0257619) and Becker et al (US 2016/0327383 and hereafter referred to as “Becker”).


5Regarding ClaimRRegarding Claim 8, Tohme discloses a measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point, and a measuring apparatus remote from the probe (Page 11, paragraph 0098, coordinate measurement device);
 the probe comprising: 
a probe tip adapted to contact a measuring point for measuring a signal (Page 11, paragraph 0098, Figure 14, 2054, Page 12-13, paragraph 0114, 0017); 
 10an image capturing device adapted to capture image data of an area around the probe tip (Page 11, paragraph 0098, Page 12, paragraph 0114, Figure 14, 2032); and 
an image transmission interface adapted to transmit data to measuring apparatus remote from the probe (Page 11, paragraph 0098, Figure 14, 2048, coordinate measurement device, the output is the interface to transmit data), 
the measuring apparatus remote from the probe (Page 11, paragraph 0098, coordinate measurement device).  
Tohme is silent on measuring an electrical signal, capture image data of the probe tip and an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe, the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties, mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe. 
Boss discloses a probe tip adapted to contact a measuring point for measuring a signal (Column 3, lines 30-43) and an image capturing device adapted to capture image data of the probe tip and an area around the probe tip (Column 5, lines 48-50, Figure 7, Column 5, lines 65-67, Column 6, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify Tohme to include transmitting the image data to a measuring apparatus as taught by Boss in allow testing of electrical contact with miniaturization of circuit structures  (Column 1, lines 34-39) as disclosed by Boss.
The combination is silent on an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe, the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties, mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe.
Daponte discloses a probe comprising a probe tip and acquiring image data (ultrasonic images), an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe (Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the output is the interface to transmit data), the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe (Figure 18, Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the input is the interface for receiving).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify Tohme to include transmitting the image data to a measuring apparatus as taught by Daponte in order to have better calibration (Page 54, § 1, Abstract) as disclosed by Daponte.
The combination is silent on wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties, mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe.
Kashima discloses wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties (Figure 1, paragraphs 0044-0045).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include transmitting the image data to a measuring apparatus as taught by Kashima in order to the availability of ranges and estimating the distances between camera and objects in images.
The combination is silent on mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe.  
Becker discloses further comprising a mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe (Page 32, paragraph 0335).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include the missing limitation as taught by Becker in order automatically correct its own orientation (Page 32, paragraph 0335) as disclosed by Becker.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



November 24, 2021